                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CALVIN B. LYNCH                             :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
SUPERINTENDENT GARMAN and                   :
PA STATE ATTORNEY GENERAL                   :      NO. 18-3998

                                        ORDER

      NOW, this 13th day of November, 2018, upon consideration of the Petition for Writ

of Habeas Corpus (Document No. 1), the Report and Recommendation filed by United

States Magistrate Judge Elizabeth T. Hey (Document No. 20), and no objections to the

Report and Recommendation having been filed, and after a thorough and independent

review of the record, it is ORDERED as follows:

      1.     The Report and Recommendation of Magistrate Judge Elizabeth T. Hey is

APPROVED AND ADOPTED;

      2.     The present petition is construed as a challenge to the conviction for

burglary, robbery, and theft by unlawful taking (CP-36-CR-0003224-2010).

      3.     The claims challenging the convictions for aggravated assault, possession

of a controlled substance, unlawful restraint, recklessly endangering another person, and

witness intimidation (CP-36-CR-0005345-2009 and CP-36-CR-0005350-2009) are

SEVERED from the present petition.

      4.     The Clerk of Court shall open a separate and new section 2254 petition on

the 2009 docket convictions identified in paragraph three, and shall duplicate file the

petition (Document No. 7) on the newly opened docket.

      5.     Both petitions are referred to United States Magistrate Judge Elizabeth
T. Hey for a Report and Recommendation in each of the two cases.

      6.    There is no probable cause to issue a certificate of appealability.




                                                  /s/TIMOTHY J. SAVAGE
